Case: 15-15740   Date Filed: 03/03/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15740
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:14-cv-00966-PGB-GJK



JOSEPH SCOTT FREEMAN,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 3, 2017)

Before HULL, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-15740     Date Filed: 03/03/2017   Page: 2 of 4


      Joseph Freeman, a Florida prisoner proceeding pro se, challenges the district

court’s dismissal of his 28 U.S.C. § 2254 habeas petition as time-barred after the

court determined that Freeman was not entitled to equitable tolling. A certificate

of appealability (“COA”) was granted on the issue of:

      Whether, in dismissing Freeman’s 28 U.S.C. § 2254 petition for a writ
      of habeas corpus as time-barred under 28 U.S.C. § 2244(d), the
      district court erred in determining that Freeman was not entitled to
      equitable tolling, in light of Thomas v. Att’y Gen., Fla., 795 F.3d
1286, 1293 (11th Cir. 2015)

On appeal, Freeman argues only the merits of his § 2254 petition.

      We review de novo the district court’s denial of a 28 U.S.C. § 2254 petition

as untimely. Hepburn v. Moore, 215 F.3d 1208, 1209 (11th Cir. 2000). We also

review de novo the district court’s application of equitable tolling law to the facts.

Cadet v. Fla. Dep’t of Corrs., 742 F.3d 473, 477 (11th Cir. 2014).

      We liberally construe pro se briefs. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). However, in liberally construing a litigant’s arguments, we will

not act as de facto counsel. GJR Invs., Inc. v. County of Escambia, 132 F.3d 1359,

1369 (11th Cir. 1998), overruled on other grounds as recognized by Randall v.

Scott, 610 F.3d 701 (11th Cir. 2010). Therefore, arguments not raised on appeal,

even by pro se litigants, are deemed abandoned. Timson, 518 F.3d at 874; see also

Atkins v. Singletary, 965 F.2d 952, 955 n.1 (11th Cir. 1992) (concluding that an

appellant abandons an issue not addressed on appeal). The mere mention in an


                                           2
                 Case: 15-15740     Date Filed: 03/03/2017   Page: 3 of 4


appellate brief that the district court was in error, absent any specific argument as

to how the court was in error, is insufficient to raise the issue on appeal. See

Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989)

(determining that an appellant abandoned a claim where it referred to an issue in its

statement of the case, but elaborated no arguments on the merits of the issue in its

brief).

          The right to appeal the denial of a § 2254 petition is governed by 28 U.S.C.

§ 2253(c). Bell v. Att’y Gen. of Fla., 614 F.3d 1230, 1231 (11th Cir. 2010).

Section 2253(c) requires a petitioner to obtain a COA by making a substantial

showing of the denial of a constitutional right, and the COA indicates which

specific issue justifies appellate review. 28 U.S.C. § 2253(c). If we have not

expanded a COA to include a claim made in a brief, we will not consider the claim.

Williams v. McNeil, 557 F.3d 1287, 1290 n.4 (11th Cir. 2009).

          Even liberally construing his brief, Freeman abandoned the only issue

included in the COA: whether the district court erred in determining that Freeman

was not entitled to equitable tolling in light of the standard in Thomas. See

Timson, 518 F.3d at 874. The argument portion of Freeman’s brief centers on the

merits of the two claims he sought to raise in his § 2254 petition, and contains no

mention of the district court’s determination that he should not receive equitable

tolling. The only reference in Freeman’s brief to equitable tolling occurs when he


                                             3
              Case: 15-15740     Date Filed: 03/03/2017     Page: 4 of 4


discusses this Court’s COA in his procedural history. In that section, he notes that

we granted a COA, and then, in a footnote, restates the COA in the form of a

declarative statement instead of a question. Freeman does nothing to further

develop his argument, address the holding in Thomas, or assert that he is, in fact,

entitled to equitable tolling. Accordingly, he has abandoned this issue on appeal.

See Greenbriar, 881 F.2d at 1573 n.6. Moreover, we will not address the

arguments that Freeman does raise regarding the merits of his § 2254 petition,

because they fall outside the scope of the COA and we did not expand the COA to

include the issues. See Williams, 557 F.3d at 1290 n.4. Accordingly, we affirm

the district court’s denial of Freeman’s § 2254 petition.

      AFFIRMED.




                                          4